DETAILED ACTION
Status
This communication is in response to the application filed on 18 August 2021. Claims  are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 63/067,455, filed on 19 August 2020, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 August 2021 was filed after the mailing date of the application on 18 August 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.84 or 1.152 for the reasons indicated below. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

At least Figs. 4A-4E appear to each be a color photograph or drawing, and/or a black and white photograph or grayscale drawing such that some or several of the features are not discernable. MPEP §§ 608.02(VII) and/or 608.02(VIII) require that any of color photographs, black and white photographs, and/or grayscale drawings “show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings.… [and] To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.” (MPEP §§ 608.02(VII)) and
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.
Under 37 CFR 1.84(a)(2) and (b)(2), the applicant must file a petition with fee requesting acceptance of the color drawings or color photographs. Color drawings and photographs must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.
(MPEP §§ 608.02(VIII), in part).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-8), method (claims 9-17), and a computer program product comprising a non-transitory computer-readable medium (claims 18-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system for managing and reducing recidivism in a participant, the system comprising: a processor configured to: receive data that relates to a compliance of the participant with a mandate imposed on the participant by an authority as a result of a previous behavior by the participant; compute an amount of reward points to increase or decrease a balance of reward points associated with the participant based on the compliance; update the balance of reward points based on the computed amount of reward points; receive a request to redeem a reward for the participant that requires at least a threshold of reward points for redemption of the reward; and determine whether the balance of reward points associated with the participant exceeds the threshold.
Independent claim 9 is directed to a method for managing and reducing recidivism in a participant, the method comprising the same activities as indicated for claim 1 above; therefore, claim 9 is analyzed in the same manner as claim 1 above. Independent claim 18 is directed to a computer program product for managing and reducing recidivism in a participant, the computer program product comprising: a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, configure the processor to perform the same activities as indicated for claim 1 above; therefore, claim 18 is analyzed in the same manner as claim 1 above.
Dependent claims 2-6, 8, 10-17, and 19-20 appear to be encompassed by the abstract idea of the independent claims since they merely indicate providing a notice of points deficiency when the points balance is less than the threshold (claims 2 and 10), providing information related to redemption when the balance is greater than the threshold (claims 3 and 11), providing notice if the mandate is not complied with (claims 4 and 12), adding a supplemental mandate (claims 5 and 13), the supplemental mandate or mandate being a judicial sector or social program mandate, or both (claims 6, 14, and 19), redemption being for a good, service, or both at a vendor (claims 8, 17, and 20), and/or increasing or decreasing the points balance at update based on the reward points (claims 15-16).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of a reward program for performing mandated activities; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the Certain methods of organizing human activity (e.g. … commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, … and/or managing personal behavior or relationships between people such as social activities, teaching, and following rules or instructions) grouping of subject matter:
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a system, the system comprising: a processor (at claim 1), using a computer program product for managing and reducing recidivism in a participant, the computer program product comprising: a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, configure the processor to perform the activities (at claim 18, and claim 7). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity, and/or generally linking the judicial exception to a technological environment by use of a generic computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. Applicant ¶¶ 31, 33, and 62, as submitted, each indicate that merely a general-purpose computer is required to implement the claimed activity.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taffer et al. (U.S. Patent Application Publication No. 2021/0295368, hereinafter Taffer) in view of Sloas et al., Assessing the Use and Impact of Points and Rewards across Four Federal Probation Districts: A Contingency Management Approach, Vict Offender 2019; 14(7):811-831 (doi: 10.1080/15564886.2019.1656691), dated 3 September 2019, downloaded from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7545962/ on 12 June 2022.

Claim 1: Taffer discloses a system, the system comprising: a processor configured to (see Taffer at least at, e.g., ¶ 0052 and Fig. 4; citation by number only hereinafter):
receive data that relates to a compliance of the participant with a mandate imposed on the participant by an authority (0020, “such as one reward point for each dollar spent using a particular credit card”);
compute an amount of reward points to increase or decrease a balance of reward points associated with the participant based on the compliance (0020, reward value dependent on category);
update the balance of reward points based on the computed amount of reward points (0024, “The profile may also be automatically updated when there is a change in the value of the reward points available for redemption. The change in the value of the reward points available for redemption may occur when the user purchases items using a credit card associated with the reward account.”);
receive a request to redeem a reward for the participant that requires at least a threshold of reward points for redemption of the reward (0020, “if a user has accumulated at least 5000 reward points in his or her reward program account, then the user may request redemption of the available reward points”); and
determine whether the balance of reward points associated with the participant exceeds the threshold (0020, “if a user has accumulated at least 5000 reward points in his or her reward program account, then the user may request redemption of the available reward points”).
Taffer, however, does not appear to explicitly disclose the system being for managing and reducing recidivism in a participant and the mandate imposed by authority being as a result of a previous behavior by the participant. Sloas, though, teaches indicating “Contingency Management (CM) is an evidence-based treatment using principles of operant conditioning and behavioral strategies demonstrating strong positive results”, that “CM has been studied extensively in substance abuse treatment programs as a means of reinforcing desired behaviors, such as negative drug tests and engagement in treatment services”, and that “In justice settings, rewards have mixed results depending on the different techniques for delivering rewards and/or sanctions, or some combination of the two, and the way in which the methods are measured” (Sloas at 1-2 of the PDF, the Examiner noting that pagination of/to the original publication does not appear to be provided, and Sloas as citing to various references) and that in parole settings, “Most efforts emphasize punishments for negative behaviors, although incentives for rewarding positive behaviors are generally mentioned. The Hawaii HOPE presented a modified approach to graduated sanctions with the use of a judge to dispense the sanctions at weekly court hearings, use of frequent and scheduled drug testing, and opportunities for the judge to swiftly respond to the client’s behavior. This is known as swift and certain, given that the approach is to have a structured response with an authority figure (judge).” (Id. at 3-4) Therefore, the Examiner understands and finds that offering rewards for managing and reducing recidivism via mandate(s) imposed by authority being as a result of a previous behavior by the participant is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to attempt to reduce judicial recidivism.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rewards of Taffer with the judicial recidivism management of Sloas in order to offer rewards for managing and reducing recidivism via mandate(s) imposed by authority being as a result of a previous behavior by the participant in order to attempt to reduce judicial recidivism.
The rationale for combining in this manner is that offering rewards for managing and reducing recidivism via mandate(s) imposed by authority being as a result of a previous behavior by the participant is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to attempt to reduce judicial recidivism as explained above.

Claim 3: Taffer in view of Sloas discloses the system of claim 1, wherein the processor is further configured to provide information related to redemption of the reward to a user of the system if the balance of reward points is equal to or greater than the threshold (Taffer at 0020). 

Claim 5: Taffer in view of Sloas discloses the system of claim 4, wherein the processor is further configured to add a supplemental mandate for the participant to complete (Sloas at 4, sanctions, such as up to 30 days in jail, and the individual having to appear in court) 

Claim 6: Taffer in view of Sloas discloses the system of claim 5, wherein the supplemental mandate comprises a judicial sector mandate, a social program mandate, or both (Sloas at 1-4). 

Claim 7: Taffer in view of Sloas discloses the system of claim 1, further comprising a non-transitory computer-readable medium storing executable instructions configured to configure the processor when executed (Taffer at 0052, Fig. 4). 

Claim 8: Taffer in view of Sloas discloses the system of claim 1, wherein the reward is redeemable at a physical location for receipt by the participant of a good, a service, or both, provided by a vendor.

Claims 9, 11 ,13-14 and 17-20 are rejected on the same basis as claims 1, 3, and 5-8 above since Taffer discloses a method for managing and reducing recidivism in a participant, the method comprising the same activity as at claims 1-8 above (for claims 9-14 and 17), and a computer program product for managing and reducing recidivism in a participant, the computer program product comprising: a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, configure the processor to perform the same activities as at claims 1, 6, and 8 above (for claims 18-20). 

Claim 15: Taffer in view of Sloas discloses the method of claim 9, wherein the updating the balance of reward points comprises increasing the balance of reward points based on the computed amount of reward points (Taffer at 0024). 

Claim 16: Taffer in view of Sloas discloses the method of claim 9, wherein the updating the balance of reward points comprises decreasing the balance of reward points based on the computed amount of reward points (Taffer at 0024).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taffer in view of Sloas and in further view of Roy et al. (U.S. Patent Application Publication No. 2019/0130429, hereinafter Roy)

Claims 2 and 10: Taffer in view of Sloas discloses the system and method of claims 1 and 9, but does not appear to explicitly disclose wherein the processor is further configured to provide a notice of a point deficiency to a user of the system if the balance of reward points is less than the threshold. Roy, however, teaches activity-based rewards (Roy at 0003, 0025) and providing an activity tracker interface that shows the activity level, threshold required, and the points earned, such that, in the example indicated, “the user requires an additional fifty-eight points prior to earning a reward” (Roy at 0132, Fig. 6). Therefore, the Examiner understands and finds that providing notice of a point deficiency is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to indicate the activity and points the user will need to generate in order to redeem.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rewards of Taffer in view of Sloas with the deficiency display of Roy in order to provide notice of a point deficiency in order to indicate the activity and points the user will need to generate in order to redeem.
The rationale for combining in this manner is that providing notice of a point deficiency is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to indicate the activity and points the user will need to generate in order to redeem as explained above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taffer in view of Sloas and in further view of Falor et al. (U.S. Patent Application Publication No. 2019/0034948, hereinafter Falor)

Claim 4: Taffer in view of Sloas discloses the system of claim 1, but does not appear to explicitly disclose wherein the processor is further configured to provide a notice to a user of the system if the participant has not complied with the mandate. Falor, however, teaches a task- or activity-based reward program where “the task engine 220 does not reward … for the portion of … task that was not actually completed…. [and] the task engine 220 may provide a notification to the client device 110 to instruct … in order to complete the other portions of the … task” and may also modify the rewards “to motivate the provider to complete the incomplete portion” (Falor at 0033). ). Therefore, the Examiner understands and finds that providing notice if or when a participant has not completed a task or mandate is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to motivate the participant to complete the task or mandate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rewards of Taffer in view of Sloas with the notification of Falor in order to provide notice if or when a participant has not completed a task or mandate in order to motivate the participant to complete the task or mandate.
The rationale for combining in this manner is that providing notice if or when a participant has not completed a task or mandate is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to motivate the participant to complete the task or mandate as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eric J. Wodahl; Brett Garland; Scott E. Culhane; William P. McCarty, "Utilizing Behavioral Interventions to Improve Supervision Outcomes in Community-Based Corrections," Criminal Justice and Behavior 38, no. 4 (April 2011): 386-406-412, indicating “Two types of strategies have emerged for increasing offender compliance with supervision conditions. The first, and most commonly used, type is deterrent-based strategies.” (at 387), and “Behavioral strategies represent a second approach” (at 388), including that “Reinforcements are meant to increase the likelihood or frequency of a desired behavior through the "judicious use of rewards" (Lester et al., 2004, p. 67)” (Id.).
Postrel (U.S. Patent Application Publication No. 2005/0021400) describes a reward system with various reward accounts indicated, balances tracked and updated and notifications sent regarding balances, updates, points available before and after transaction, etc. (see at least 0030, 0034-0041).
Williams et al. (U.S. Patent No. 10,580,028, hereinafter Williams) describes a rewards system providing notice to a customer when the reward account balance is insufficient to complete a transaction (see, e.g., Williams at column:lines 7:47-8:3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622